Per Curiam:

In this attorney grievance matter, respondent admits the allegations against him and consents to disbarment. We accept the admission and disbar respondent from the practice of law.
Respondent admits that he failed to timely satisfy outstanding mortgages as required in five real estate closings and misappropriated the funds which should have been used to satisfy the mortgages. Three of the mortgages were ultimately paid off by respondent. However, two mortgages were satisfied by Lawyer Title Insurance Company. Further, in an apparent attempt to prevent discovery of his misappropriation, respondent fraudulently signed clients’ names as payors on, money orders which were submitted as payments on the outstanding mortgages.
During this period of time, respondent failed to maintain the integrity of his law firm’s trust account; commingled client *22funds with his own personal funds; converted trust account funds to personal use; and failed to follow the proper and lawful methods of disposing of, maintaining, and disbursing client funds. By his actions, respondent has violated the Rules of Professional Conduct and the Rules on Disciplinary Procedure in failing to safely maintain the funds of clients and third persons; failing to promptly deliver funds to clients and third persons; engaging in conduct which involves fraud, dishonesty, deceit, or misrepresentation; engaging in conduct which brings the courts and legal profession into disrepute; and engaging in conduct which demonstrates his unfitness to practice law. Accordingly, we disbar respondent from the practice of law. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Paragraph 30 of Rule 413, SCACR.
Disbarred.